Citation Nr: 1212877	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  00-00 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1986 to April 1993.  This case is before the Board of Veterans' Appeals (Board) on appeal from a July 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In October 1999 a hearing was held before a hearing officer at the RO; in April 2002 a hearing was held before a Veterans Law Judge (VLJ) (who has since left the Board).  

In a decision issued in September 2003, the Board denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2005, the Court issued a Memorandum Decision that vacated the Board's September 2003 decision and remanded the matter for further proceedings consistent with that decision.  In June 2006 the Board remanded this case for further development.   Upon the retirement of the VLJ who conducted the April 2002 hearing, the Veteran was offered, and accepted, an opportunity for another Board hearing.  A Travel Board hearing was held before the undersigned VLJ in October 2011.  (Transcripts of all three hearings are associated with the claims files.)  

The Board notes that the Veteran executed a power of attorney (POA) in 2003 appointing an attorney as his representative.  The attorney notified the RO in October 2011, prior to the Travel Board hearing, that the attorney and the Veteran had "amicably agreed" that their attorney-client relationship was terminated effective immediately.  The Veteran attended his October 2011 hearing and testified that he wanted to represent himself and he did not desire representation.  See October 2011 hearing transcript at 1.  The undersigned deemed that this mutual termination of representation did not adversely impact the claimant's interests.  38 C.F.R. § 14.631.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

REMAND

The Veteran contends that his paranoid schizophrenia began in, or was due to, his period of active service.  His service treatment records (STRs) show that in May 1991 he presented with complaints of a nervous stomach and decreased eating and sleeping due to job stress.  He appeared nervous and on the edge of a possible emotional breakdown.  The assessment was situational anxiety.  The remainder of the active service STRs contain no relevant complaints, findings, or diagnoses; the Veteran did not have a separation examination (apparently at his request).

Postservice VA clinical records from December 1997 reveal diagnoses of alcohol and marijuana abuse, as well as paranoid schizophrenia.  A May 1998 Army National Guard Medical Review Board report shows that the Veteran was separated due to anxiety and stress-related seizures.  

At his personal hearing before the RO in October 1999, the Veteran testified that his current psychiatric disorder began in May 1991 when he was under job stress in the military, and that schizophrenia was initially diagnosed in June 1998. 

On February 2000 VA examination, the examiner reviewed the Veteran's medical records, and assigned him a diagnosis of alcohol and marijuana dependence, paranoid schizophrenia, and personality disorder.  

On May 2003 VA examination, mental status evaluation was essentially negative. The Axis I diagnoses were alcohol and marijuana dependence, and paranoid schizophrenia by history.  The examiner observed that the STRs contained no mention of psychotic symptoms.  Further, the Veteran was not diagnosed with paranoid schizophrenia until many years after his discharge.  The examiner commented that the Veteran's description of waxing and waning psychotic symptoms was not typical of paranoid schizophrenia, and that such pattern was more typically associated with substance abuse or the dissociative psychotic symptoms of a personality disorder.  He noted that since 1998 the Veteran had consistently received diagnoses of a personality disorder.  The examiner noted he would "find it difficult to inexplicably state that the patient does not indeed have this disorder" as he "was not privy to evaluating the patient at the time the diagnosis was made."  The examiner concluded that it was "not at least as likely as not that the veteran has paranoid schizophrenia related to his period of active military service" and that "[i]t is also not as likely as not that he has paranoid schizophrenia."

The 2010 private opinion has minimal probative value as the use of the term "not at least as likely as not" includes a double negative, leaving its meaning ambiguous.  See Hogan v. Peake, 544 F.3d 1295, 1297-1298 (Fed. Cir. 2008) (the Board may discount the value of an ambiguous medical opinion).  In addition, there is no medical opinion in the record which addresses whether service connection may be warranted on a presumptive basis.

A review of the Veteran's claims files also found that he receives ongoing VA treatment.  He submitted VA treatment records relevant to his claim in October 2011, several days after the hearing before the undersigned.  However, he did not provide a waiver of RO consideration for such records.  Also, any further VA psychiatric records are considered of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records generated since October 2010.

2.  Then arrange for the Veteran to be examined by a psychiatrist to determine the nature and likely etiology of any currently diagnosed psychiatric disability.  His claims files must be reviewed by the examiner in conjunction with the examination.  Upon examination/interview of the Veteran, and review of the entire record, the examiner should provide an opinion that responds to the following:

(a) What is (are) the diagnosis(es) for the Veteran's current psychiatric disability(ies)?  

(b) For each chronic psychiatric disability diagnosed, please opine whether or not such is at least as likely as not (50% or better probability), related to the Veteran's service, to include his anxiety noted in the STRs.  

(c) For any psychosis diagnosed, please opine whether or not such at least as likely as not (50% or better probability) was manifested to a compensable degree within one year following the Veteran's separation from service (i.e., by April 1994).

The examiner must explain the rationale for all opinions

3.  Ensure that development sought above is completed, and then readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

